Citation Nr: 1507644	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left leg mononeuritis associated with pes planus.  

2.  Entitlement to a higher initial rating for bilateral pes planus, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for left peroneal tendinitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1983.

The increased rating claims come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2010; a statement of the case was issued in April 2012; and a substantive appeal was received in May 2012.   

In April 2012, the RO denied service connection for left leg mononeuritis associated with pes planus.  The Veteran submitted a notice of disagreement that was received in April 2013 (VBMS, 4/1/13).  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

The Board notes that the Veteran also sought service connection for residuals of bilateral shin splints; bilateral stress fractures; bilateral swelling and knots in his lower extremities; and bilateral swelling, numbness, and inflammation in the ankles.  The RO issued a June 2010 statement of the case, but she failed to file a substantive appeal (VA Form 9).  Consequently, those issues are not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Pes planus, left peroneal tendinitis

The Board notes that the most recent VA examinations took place in March 2010.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran submitted a July 2012 statement in lieu of a form 646 and a September 2014 Appellate Brief (VBMS).  In both correspondences, the Veteran asserted that his disabilities have become more severe since the March 2010 VA examination.  Moreover, he specifically requested that the claims be remanded for a new VA examination.  In his July 2012 correspondence, he requested that the examinations be conducted by a medical doctor who is Board certified in the appropriate specialty.    

The Board finds that a more recent examination is warranted to determine the current severity of the disabilities.

Left leg mononeuritis

As noted in the introduction, the Veteran filed a timely notice of disagreement with regard to the RO's April 2012 rating decision.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  The RO must issue a statement of the case with regards to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).     

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination with a Board certified podiatrist for the purpose of determining the current severity of his bilateral pes planus and left peroneal tendinitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  

It should be noted whether the Veteran wears a built-up shoe or an arch support.

The examiner should also address whether the Veteran has a weight bearing line over or medial to the great toe, and whether there is inward bowing of the tendo achillis, and/or pain with manipulation of either foot.  

Any objective evidence of pronation or abduction should be noted.  The examiner should also note any swelling and/or callosities, and whether such is bilateral or unilateral.  Finally, it should be noted whether there is marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and/or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for left leg mononeuritis associated with pes planus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



